992 So.2d 288 (2008)
F.J., Mother of T.R. and N.R., Children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D08-673.
District Court of Appeal of Florida, Fifth District.
September 12, 2008.
Rehearing Denied October 10, 2008.
F.J., Orlando, pro se.
No Appearance for Appellee.
PER CURIAM.
F.J. appeals an order of the trial court placing her dependent minor children into a permanent guardianship in accordance with Chapter 39, Florida Statutes (2008). We have very carefully reviewed the extensive record before us, and are able to find no reversible error. Accordingly we affirm.
AFFIRMED.
ORFINGER, MONACO and LAWSON, JJ., concur.